Citation Nr: 1014537	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-29 706 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left hip replacement, 
including as due to service-connected chronic low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July 1961 to 
January 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In March 2010, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

1. Service connection is currently in effect for chronic low 
back strain.

2. Giving the Veteran the benefit of the doubt, his left hip 
disability is related to his service-connected chronic low 
back strain.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, a left hip disability 
is proximately due to or aggravated by his service-connected 
low back strain.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  A RO letter dated in July 2004 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  The Veteran was also 
informed of how VA determines a disability rating and 
effective date if service connection is awarded.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)

In this decision, the Board grants service connection for a 
left hip replacement.  This award represents a complete grant 
of the benefit sought on appeal.  Thus, any deficiency in 
VA's compliance is deemed to be harmless error, and any 
further discussion of VA's responsibilities is not necessary 
with respect to this claim.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).

The Veteran has argued in his written statements, and during 
his March 2010 Board hearing, that he has a left hip 
disability that necessitated left hip replacement due to his 
service-connected chronic low back strain.  Secondary service 
connection may be granted for a disability that is 
proximately due to, or the result of, a service- connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service- connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 38 C.F.R. § 3.310(b).

Preliminarily, the Board notes that, in a July 1975 rating 
decision, the RO granted service connection for chronic low 
back strain.  The Veteran's service-connected back disability 
is presently evaluated as 40 percent disabling.

The Veteran's service treatment records do not reveal 
complaints of, or treatment for, a left hip disorder, 
including left hip arthritis, or similar ailment during 
active service.

Post service, an August 2000 VA examination report reflects 
the Veteran's complaint of low back pain that was mostly in 
the left side of the lower back and, when aggravated, spread 
into the left hip.  A left hip disorder was not diagnosed at 
that time.

VA medical records and examination reports indicate that, in 
October 2003, the Veteran underwent a laminectomy.  

According to VA outpatient records, dated from December 2003 
to May 2004, the Veteran developed severe left hip pain 
during the past three or four years.  He walked with a 
significant left hip limp and relied on crutches to walk.  
Results of x-rays taken in November 2003 were reported to 
show severe degenerative joint disease with secondary 
deformity of the femoral head and marked subchondral cyst 
formation.  In May 2004, the Veteran underwent a total left 
hip replacement. 

In July 2004, the Veteran underwent VA examination to 
evaluate the current severity of his service-connected 
chronic low back strain.  In an October 2004 addendum, the VA 
examiner said that the Veteran's left hip replacement was due 
to degenerative changes in his hip that were unrelated to the 
lumbar spine problem.  The doctor said the hip was a separate 
problem not due to the Veteran's back condition.  However, 
the VA examiner also stated that, while the Veteran's left 
hip pain was "separate", "it may be compounded because of 
the back pain".

In a January 2005 signed statement, the Veteran's VA 
physician said that he treated the Veteran for at least five 
years for osteoarthritis of the hip and a total hip 
replacement.  This physician said that the Veteran underwent 
a lumbar laminectomy and left total hip replacement in the 
past few years and also had degenerative arthritis in his 
right hip.  According to the VA doctor, the Veteran "limped 
in a kyphotic posture due his back problem" for "years" 
and "this may have contributed to his bilateral hip 
degenerative arthritis".  

In a July 2006 opinion, the Veteran's treating VA physician 
noted that he reviewed the Veteran's medical records, and 
reiterated that he followed the Veteran since 1999 for 
chronic low back pain that was progressive and severe until 
his lumbar laminectomy in 2003.  The physician said that the 
Veteran's back pain may have partially masked his hip 
arthritis pain and that during those years, the Veteran 
walked in a kyphotic posture, limping due to back pain.  The 
VA doctor noted his suggestion in a prior note that the 
Veteran's low back condition, posture, and gait may have 
exacerbated his left hip arthritis that led to a total hip 
replacement.  According to the VA physician, "[i]t is 
possible that this may be a causal relationship, but cannot 
be proven.  Therefore, I cannot resolve whether [the 
Veteran's] back condition has caused his hip arthritis 
without resort to mere speculation".

Here, the objective medical evidence reflects that the 
Veteran is currently diagnosed with left hip degenerative 
joint disease, and underwent left hip replacement in 2004, 
but there is no medical evidence directly associating the 
Veteran's left hip degenerative joint disease with active 
service.  He did not complain of left hip trouble or seek 
treatment for any hip conditions while in service and has not 
suggested that his left hip disability was incurred during 
active duty.

Rather, the Veteran maintains that his left hip degenerative 
joint disease, with left hip replacement, is due to his 
service-connected chronic low back strain.  As noted above, 
secondary service connection is granted when there is a 
current disability that has been associated with a current 
service-connected disability through competent medical 
evidence.  When aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. at 448; see also 38 
C.F.R. § 3.310(b).

In this case, the competent medical evidence of record 
suggests a relationship between the Veteran's left hip 
disability and his service-connected low back strain.  The 
claims file contains three relevant medical opinions 
discussing the etiology of the Veteran's left hip disability 
and associated symptoms.  A VA examiner (in October 2004) and 
the Veteran's treating VA physician (in January 2005 and July 
2006) opined that the service-connected low back strain did 
not cause the Veteran's left hip degenerative joint disease, 
even though it was shown that the Veteran's low back symptoms 
compounded or aggravated his left hip symptoms.  See Allen, 
supra.  In October 2004, the VA examiner said that the 
Veteran's left hip pain may be "compounded" because of his 
back pain; in January 2005, the Veteran's VA treating 
physician noted that the Veteran limped in a kyphotic posture 
due to his back problem that "may have contributed" to his 
bilateral hip degenerative arthritis; and, in July 2006, the 
VA physician opined that it was possible that there may be a 
causal relationship between the Veteran's low back condition, 
posture, and gait and his left hip arthritis that 
necessitated the hip replacement, but that cannot be proven. 

The above opinions essentially acknowledge that the Veteran's 
low back disability may have caused or aggravated his left 
hip disability.  The Board acknowledges that the phrasing of 
the medical opinions is somewhat speculative, however, the 
Board will accord the Veteran the benefit of the doubt.  38 
C.F.R. § 3.310(b); Allen, supra.  Accordingly, in resolving 
doubt in the Veteran's behalf, the Board concludes that 
service connection for left hip replacement is in order.  38 
C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for left hip replacement is granted as due 
to service-connected chronic low back strain.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


